421 F.2d 1360
70-1 USTC  P 9276
STANLEY, INC., Appellant,v.Paul A. SCHUSTER, District Director, Internal RevenueService, Appellee.
No. 19604.
United States Court of Appeals, Sixth Circuit.
March 9, 1970.

Robert H. Hoffman and Katheleen K. Haase, Columbus, Ohio, for appellant.
Ann E. Belanger, Atty., Department of Justice, Washington, D.C., Johnnie M. Walters, Asst., Atty. Gen., Lee A. Jackson, Jonathan S. Cohen, Attys., Department of Justice, Washington, D.C., on the brief; Roger J. Makley, U.S. Atty., of counsel for appellee.
Before WEICK and COMBS, Circuit Judges, and McALLISTER, Senior circuit judge.
ORDER
PER CURIAM.


1
The above case coming on to be heard upon the record, the briefs of the parties, and the argument of counsel in open court, and the Court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment be and is hereby affirmed for the reasons set forth in the opinion of Judge Joseph P. Kinneary, D.C., 295 F. Supp. 812.